Citation Nr: 1629326	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  14-21 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a skin disorder of the legs, to include eczematous dermatitis.


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to October 1993.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.


A June 2016 Board letter requested clarification of representation before proceeding with appellate review.  See 38 C.F.R. § 14.631(c).  In June 2016 correspondence, the Veteran responded and indicated that he wished to represent himself and  to proceed with his appeal.


FINDING OF FACT

A skin disorder of the legs did not have its clinical onset in service and is not otherwise related to active duty. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for a skin disorder of the legs, to include eczematous dermatitis, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310, 3.317 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

The Veteran was sent a letter in January 2012 that provided information as to what evidence was required to substantiate a service connection claim and of the division of responsibilities between VA and a claimant in developing an appeal.  In July 2013, the Veteran indicated that he had enclosed all remaining information to support his appeal; though mentioning his treatment at Fort Dix Clinic and a Philadelphia VA facility.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file contains the Veteran's service treatment records, as well as post-service reports of treatment and examinations.  VA medical records have been associated with the claims file, including those from the Fort Dix and Philadelphia medical facilities.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (2015).  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

For veterans with service in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may be established for a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1) (2015). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi- symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service-connection. 

The law governing Gulf War diseases also codified the same list of signs and symptoms of an undiagnosed illness as had previously been included in 38 C.F.R. § 3.317.  Signs or symptoms that may be manifestations of an undiagnosed illness or a chronic multi-symptom illness include the following, but are not limited to: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 U.S.C.A. § 1117(g). 

Previously, VA regulations listed three disabilities as medically unexplained chronic multisystem illnesses. VA has amended its regulations to clarify that these are only examples and that a broader array of unspecified conditions could be medically unexplained chronic multisystem illnesses.  75 Fed. Reg. 61,995 (Oct. 7, 2010).  

In addition, under 38 C.F.R. § 3.317, the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii). 
The term "objective indications of a qualifying chronic disability" includes both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004).  Although the Veteran is not medically trained, he is competent to report the observable manifestations of his claimed disorder.  Layno v. Brown, 6 Vet. App. 465, 469   (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Hence, his own assertions may serve as support for the presence of symptoms supportive of the claimed conditions as part of a Gulf War Syndrome under 38 C.F.R. § 3.317. 

For purposes of Gulf War undiagnosed illness claims, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic. The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(2)(5). 

The Veteran claims service connection for a skin rash on both legs due to an illness as described under 38 C.F.R. § 3.317.  

The Veteran's DD-214 indicates a period of active duty in the Southwest Asia Theater of operations from June 1992 to September 1992.  He was awarded the Southwest Asia Service Medal.  Personnel records indicate that he served in Abu Dhabi, United Arab Emirates.

Service treatment records show no complaints or treatment for rash symptoms.  At the Veteran's October 1987 enlistment examination, a clinical evaluation showed normal skin.  A July 1989 treatment note stated that the he had abnormal skin, however, the abnormality was attributed to acne.  At an August 1993 separation examination, a clinical evaluation showed normal skin.  Further, an October 1993 report of medical history for separation indicated that the Veteran did not have a skin disease.

VA treatment records from the Fort Dix facility dated in 2011 do not refer to skin problems.  VA treatment records from the Philadelphia outpatient clinic show complaints of rash symptoms.  At a November 2011 Gulf War Registry Examination, the Veteran reported an intermittent rash on his legs that started in 2000 and resolved spontaneously. 

The Veteran was afforded a VA examination on October 11, 2012.  He reported having a rash on his legs since 2000 treated with topical cream, but the rash was not present, so a subsequent VA examination was scheduled for October 24, 2012 to conduct a biopsy.  At a subsequent VA examination, diagnoses included chronic eczematous process to include contact dermatitis.  The physical examination showed grouped erythematous papules with minimal scaling on the lower extremity.  

In a March 2013 addendum, the examiner opined that the Veteran's current rash is less likely than not related to or caused by exposure in the Gulf War.  As rationale, the examiner noted that the Veteran developed the rash in 2000, which was after active duty ended in 1993.  The examiner further noted that if the Veteran had an eczematous process, such as dermatitis, then the rash would be caused by contact, not from a past event.  The rash affected zero percent of exposed body areas and less than five percent of total unexposed body areas.  

The March 2013 opinion explicitly acknowledged the Veteran's report of a skin rash since service.  This opinion is based upon a review of medical records, reported history, medical literature, in-person examination, and is accompanied by a specific rationale that is not inconsistent with the evidence of record.  Thus, this opinion is adequate and entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opinion is suitably qualified and sufficiently informed).

Service connection for a skin disorder of both legs must be denied as the preponderance of the evidence is against the claim.  The Gulf War presumption of service connection is not warranted because the Veteran's skin rash symptoms are attributed to a medically explained diagnosed illness, eczematous dermatitis.  See October 2012 VA examination.  Although the Veteran claimed that his skin disorder was caused by service, he did not complain of or seek treatment for rash symptoms until November 2011, more than 18 years after service.  In this regard, evidence of a prolonged period without medical complaint, and the amount of times that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that a skin rash may be attributed to a chronic qualifying disability under 38 C.F.R. § 3.317 is plausible, therefore, the Veteran's claim that his skin disorder is related to service during the Persian Gulf War has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the March 2013 examiner's opinions more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  There is no suggestion in the clinical record that the Veteran's skin disorder is a chronic disability under 38 C.F.R. § 3.317, or that it is otherwise related to service.  

In sum, taking into account all of the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a skin disorder of the legs, to include eczematous dermatitis, is denied.



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


